DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite “cross-play” which is indefinite because the meaning of the term is unknown and not defined by the specification or prior art. 
Claim 18 recites “(in optical manner by means of a stationary sensor device)” which is indefinite because the phrase is set out in parentheses and therefore its unknown whether it is part of the claim. 
Claim 18 recites “optical manner” which is indefinite because “manner” lacks a basis for comparison. 
Claim 19 recites “magnetic manner” and “optical manner”.  “Manner” renders the claim indefinite because it is unknown how magnetic or optical are modified by manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 6,648,126) in view of Brugge (US 5,958,193). 
Regarding claim 12, Mayer teaches a travel carriage (6) for an apparatus for processing a component, with a frame (7) defining along a longitudinal direction, a translation axis along which the travel carriage is translationally movable forwards and backwards (Fig. 3), SMRH:4851-6613-4938.18Application Serial No. 16/348,385Docket No. 32AB-296896-US 
a bogie (26, col. 7, ln. 40-47) which relative to the frame is rotatably connected about a rotation axis with the frame and to which the component is attachable, 
a first translation-permanent magnet device (3) mounted on the frame (7) and having permanent magnets arranged in the longitudinal direction (34), which can interact with electromagnets of a first translation-electromagnet device of the apparatus, 
a rotation-permanent magnet device (27) connected to the bogie (26), which defines a circumferential direction extending around the axis of rotation, and has permanent magnets arranged along said circumferential direction which can interact with electromagnets of a first rotation-electromagnet device (linear rotary drive unit col. 7, ln. 45-47) and / or a second rotation- electromagnet device of the apparatus, 
and a carriage-side longitudinal guide device (12)  which can cooperate with a complementary guide device-side longitudinal guide  (17, 18)  means of a stationary travel carriage guide device of the apparatus, so that the travel carriage (6) can be guided translationally on the travel carriage guide device of the device apparatus (Fig. 3).  
Mayer does not teach a first translation-permanent magnet device mounted on the frame and having permanent magnets arranged in the longitudinal direction, which can interact with electromagnets of a first translation-electromagnet device of the apparatus.
Brugge teaches a first translation-permanent magnet device (38) mounted on the frame (7) and having permanent magnets arranged in the longitudinal direction (Fig. 2), which can interact with electromagnets (40, 42) of a first translation-electromagnet device.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Mayer by providing a first translation-permanent magnet device (3) mounted on the frame (7) and having permanent magnets arranged in the longitudinal direction (34), which can interact with electromagnets of a first translation-electromagnet device, as taught by Brugge, because it would minimize contamination by eliminating mechanical linkage that would cause vibrations (col. 2, ln. 34-44). 
Regarding claim 13, Brugge teaches the travel carriage further comprises a second translation-permanent magnet device attached to the frame opposite the first  translation-permanent magnet device with respect to the longitudinal direction and which has permanent magnets arranged along the longitudinal direction which can cooperate with a second translation-electromagnet device (40, 42) of the apparatus (Fig. 1).



Allowable Subject Matter
Claims 1-6,9-11,14-17 and 19-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794